The defendant was convicted of the offense of manslaughter in the first degree, and appeals.
It would serve no good purpose for us to discuss the evidence. That for the state tended to show the guilt of the defendant, as charged. That for the defendant tended to show his innocence. The court properly refused to give the general affirmative charge, duly requested, in defendant's behalf.
We have been furnished with no brief on behalf of appellant. However, as required by law, we have diligently searched the record, and have found no prejudicial error committed by the court trying the case. The few exceptions reserved on the admission or rejection of testimony have each been examined, and in each instance we find the trial court's action free from prejudicial error.
Written charge 5 refused to defendant was bad because of the use of the expression "self-defense." Collins v. State, 17 Ala. App. 186,84 So. 417. The same is true of written refused charges 6 and 7.
Written refused charge 8 is bad in not requiring the jury's finding to be based on the evidence in the case. Edwards v. State, 205 Ala. 160, 87 So. 179.
The written charge given at the request of the state manifestly contained a correct statement of the law.
Let the judgment be affirmed.
Affirmed.